     Case 3:19-cv-00936-W-WVG Document 16 Filed 05/26/20 PageID.230 Page 1 of 1



 1
 2
 3
 4
 5
 6                          UNITED STATES DISTRICT COURT
 7                        SOUTHERN DISTRICT OF CALIFORNIA
 8
 9   KIRK CLEMMENSEN,                                    Case No.: 19-CV-936 W (WVG)
10                                      Plaintiff,
                                                         ORDER GRANTING JOINT
11   v.                                                  MOTION FOR DISMISSAL WITH
                                                         PREJUDICE [DOC. 14]
12   ALEX M. AZAR, II,
13                                    Defendant.
14
15         Parties have filed a joint motion for dismissal of this case with prejudice. [Doc.
16   14.] Good cause appearing, this action is dismissed WITH PREJUDICE. Each party
17   shall bear its own costs, fees, and expenses.
18
19         IT IS SO ORDERED.
20   Dated: May 26, 2020
21
22
23
24
25
26
27
28

                                                     1
                                                                                19-CV-936 W (WVG)
